 In the Matter Of VETERANSBROADCASTING COMPANY' (RADIO STATIONKNUZ), EMPLOYERandLOCAL UNION 716, INTERNATIONALBROTFIER-HOOD OF ELECTRICALWORKERS, AFL,PETITIONER.CaseNo. 39-RC-121.-DecidedNovember22, 19,149DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer owns and operates radio station KNUZ inHouston, Texas, under a license issued by the Federal Communica-tions Commission.2This station, which is operated under a poweroutput of 250 watts, serves an area extending approximately 50 milesin.all directions from Houston.It is not affiliated with any nationalnetwork or hook-up.The Employer utilizes the leased wire serviceof the United Press for its 5 daily newscasts, 1 of which is com-mercially sponsored.Its time clock is serviced by Western Unionand it uses the facilities of the Southwestern Bell Telephone Com-pany in transmitting programs from its studios to the transmitterand for pick-ups in remote control broadcasting.The Employermaintains two transcription libraries.It obtains the transcriptionrecordings from outside the State of Texas at an annual cost of$3,240.It pays royalties to ASCAP and two similar organizationsoutside the State for the use of copyrighted material for broadcasting.During the calendar year 1948, the Employer's gross revenue was'The name ofthe Employerappears as amended at the hearing.This station ii classifiedby the FederalCommunications Commission as a Class IVstation operating on a local channel.87-NLRB No. 33.199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD$87,328, of which approximately 4.11 percent accrued from sales ofadvertising to advertising agencies outside the State of Texas.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National LaborRelations Act.32.The Petitioner is a labor organization, claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.We find, in agreement with the parties, that the following em-ployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All transmitter engineers, studio engineers, and combination studioand transmitter engineers at the Employer's radio station KNUZ,but excluding all other employees and supervisors within the mewlingof the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret-ballot shall be conducted as early as possible, but not later than30 clays from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local Union 716, Interniational Brotherhood of Electrical.Workers, AFL.8 SeeJoe V.Williams,Jr., d/b/aWDXB Broadcasting Station,85NLRB 752;BoothRadioStations(WJLB),79 NLRB 964;Western Gateway Broadcasting Corporation, 77NLRB 49.